DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 8 July 2022:
	Claims 1-2, 4-7, 12 and 14-16 are amended.
	Claim 3 is canceled.
	Claims 1-2 and 4-16 are pending.



Response to Arguments
In response to Applicant’s remarks filed on 8 July 2022:
a.	Applicant’s arguments and amendments regarding the previously made objections on claims 6 and 14 have been fully considered and are deemed fully persuasive. The claim objections on claims 6 and 14 have been withdrawn.
b.	Applicant’s arguments that Kuji in view of Rodriguez does not teach or suggest: “a setting circuit configured to permit operation of the peripheral device by the terminal device through the system controller based on a level assigned to the registered user of the authentication result” has been fully considered but is deemed not-persuasive. This limitation, previously being claim 3, which was canceled, was rejected using the Kuji and Rodriguez references. Kuji teaches the limitation of “a setting circuit configured to permit operation of the peripheral device by the terminal device through the system controller” and Rodriguez was brought in to teach the limitation of “assigning different levels to registered users of the authentication result.” Applicant’s attention is directed to Kuji, Paragraph [0009], where Kuji discloses permitting operation of the peripheral device based on device setting information. Applicant’s attention is further directed to Rodriguez, Paragraph [0313], see “…whereby a user’s identity profile has an associated profile confidence value “CV1” n for 2,3,4 based upon the quality and source of identity documents associated with it, and its historic usage. The way this works in practice is that the multiple sources of identity data are allowed, and for each a level of trust is assigned”, where “level of trust” is analogous to a level assigned to a registered user of the authentication result. Therefore, the claimed limitation is successfully taught by Kuji in view of Rodriguez. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1, 5, 8-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over KUJI et al. (U.S. PGPub. 2016/0210419), hereinafter Kuji, in view of Rodriguez et al. (U.S. PGPub. 2018/0165781), hereinafter Rodriguez, in further view of Yano (U.S. PGPub. 2017/0308692). 

	Regarding claim 1, Kuji teaches An endoscope system comprising:
	a processor configured to perform image processing on endoscopic image data acquired by an endoscope that observes inside a subject (Kuji, Paragraph [0056], see “the scope 30 is also an electronic endoscope…the video processor 20 is also an endoscope processor, and is an example of an endoscopic device”) (Kuji, Paragraph [0057], see “the video processor 20 processes a video signal output from the scope 30 and displays an image on the monitor…”, where “video processor 20” is being read as a processor configured to perform image processing on endoscopic image data acquired by an endoscope that observes inside a subject and where “scope 30” is being read as an electronic endoscope), the processor being connectable to a peripheral device (Kuji, Paragraph [0050], see “…a scope 30, a peripheral device 40, a peripheral device 50, and the like are connected to the video processor 20”, where “video processor 20” is being read as the processor being connectable to a peripheral device);
	a terminal device configured to communicate with the processor (Kuji, Paragraph [0054], see “the client terminal device 10, the video processor 20, and the server device 60 are connected to a network 70 including one or both of wire and radio in an in-hospital LAN etc. and can transmit and receive information to and from each other”); and
	a system controller connected to the processor and the peripheral device, the system controller being configured to control drive of the peripheral device (Kuji, Paragraph [0009], see “…when the device identification information of the peripheral device is different, the endoscopic device performs device setting of the peripheral device in accordance with the device setting information of the peripheral device stored in the third storage unit”, where “endoscopic device” is being read as comprising a controller being configured to control drive of the peripheral device, where “the endoscopic device performs device setting of the peripheral device” is being read as controlling drive of the peripheral device), wherein:
	
	the processor comprises:
		a communication circuit configured to (Kuji, Paragraph [0007], see “…a communication unit that transmits third information including a device name, a location, and a usable date and time of the alternative medical device to one or more client terminal devices…”, where “communication unit” is being read as comprising a communication circuit):
			transmit processor identification information identifying the processor, (Kuji, Paragraph [0010], see “the portable terminal device includes an acquisition unit that acquires one or both of device identification information of the endoscopic device and device identification information of the peripheral device”, where “endoscopic device” is being read as comprising the processor); and
			
		
		
		a setting circuit configured to permit operation of the peripheral device by the terminal device through the system controller (Kuji, Paragraph [0114], see “…the video processor 210 performs device setting of the peripheral device in accordance with the device setting information of the peripheral device transmitted by the server device 240”, where “video processor 210” is being read as comprising a setting circuit configured to set the peripheral device).
	Kuji does not teach the following limitation(s) as taught by Rodriguez: the terminal device is configured to transmit terminal identification information identifying the terminal device (Rodriguez, Paragraph [0003], see “…a verification service configured to compare data captured from the identity document with an identifier captured from a user at the user device; wherein the creation of the digital identity, the issuing of the credential, or the transmitting of the electronic message to the target device is conditional on the identifier matching the data captured from the identity document”), and an authentication result indicating whether a user of the terminal device is a registered user that has been pre-registered (Rodriguez, Paragraph [0530], see “A client device must be pre-registered and authenticate itself to perform an uPass validation for a given profile”),
	transmit processor identification information identifying the processor, and authentication information that enables mutual communication (Rodriguez, Paragraph [0601], see “When a mutual authentication occurs each party captures a credential from the other party and despatches this to the authorization service for authentication. If both sets of credentials authenticate then a transaction is established and each party is used a unique symmetric key which is used to encrypt their ongoing communication with the server”), to the terminal device;
	receive the terminal identification information and the authentication result from the terminal device (Rodriguez, Paragraph [0233], see “The user’s device can then provide the results of the biometric comparison to the self-checkout terminal, either directly or via the digital identity system 1 as appropriate”, where terminal identification information and the authentication result is received from the terminal device);
	a setting circuit configured to permit operation of the peripheral device by the terminal device through the system controller based on a level assigned to the registered user of the authentication result (Rodriguez, Paragraph [0313], see “…whereby a user’s identity profile has an associated profile confidence value “CV1” n for 2,3,4 based upon the quality and source of identity documents associated with it, and its historic usage. The way this works in practice is that the multiple sources of identity data are allowed, and for each a level of trust is assigned”, where “level of trust” is analogous to a level assigned to a registered user of the authentication result).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, by implementing techniques for a digital identity system, comprising transmitting terminal identification information identifying the terminal device and an authentication result indicating whether a user of the terminal device is a registered user that has been pre-registered before enabling mutual communication, disclosed of Rodriguez. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising transmitting terminal identification information identifying the terminal device and an authentication result indicating whether a user of the terminal device is a registered user that has been pre-registered before enabling mutual communication. This allows for better security management by performing security measures through authentication before permitting the terminal device to communicate with other devices in a medical facility. Rodriguez is deemed as analogous art due to the art disclosing techniques for transmitting terminal identification information identifying the terminal device and receiving the terminal identification information from the terminal device (Rodriguez, Paragraph [0530]). 
	Kuji as modified by Rodriguez do not teach the following limitation(s) as taught by Yano: a connection determining circuit configured to determine whether the terminal device is a destination that is enabled to perform mutual communication based on the authentication result received by the communication circuit; and
		a communication control circuit configured to enable communication between the terminal device and the peripheral device based on a determination result of the connection determining circuit and on the authentication result. 
	(Yano, Paragraph [0006], see “…the reader/writer device makes an inquiry to the RFID tag about identification information and determines whether or not the identification information matches identification information stored in advance in an apparatus or system including the reader/writer device…The reader/writer device decides whether or not the RFID tag is the one with which communication is allowed, from the mutual authentication result, and performs communication of necessary information with the RFID tag only when the RFID tag is authorized. Hence, to communicate necessary information, the RFID tag and the apparatus or system with the reader/writer device need to have pre-registration of a partner’s identification information, such as ID information or an authentication key”, where “RFID tag” is being read as comprising the terminal device, where the reader/writer device decides whether or not the RFID tag (terminal device) is the one with which communication is allowed (i.e., is a destination that is enabled to perform mutual communication) from the mutual authentication result) (Yano, Paragraph [0014], see “Accordingly, it would be desirable to provide a mobile terminal having an RFID tag function that is capable of communicating with a number of types of reader/writer devices including control programs having a function of identifying or authenticating an RFID tag…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, and techniques disclosed of Rodriguez, by implementing techniques for a checkpoint management system, comprising determining whether a terminal device is a destination that is enabled to perform mutual communication based on an authentication result and enabling communications between the respective devices based on the determination result, disclosed of Yano. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising determining whether a terminal device is a destination that is enabled to perform mutual communication based on an authentication result and enabling communications between the respective devices based on the determination result. This allows for better security management by performing security measures including deciding on whether a terminal device is enabled to perform mutual communications to other devices based on an authentication result in order to minimize the risk of unauthorized devices gaining access to confidential data. Yano is deemed as analogous art due to the art disclosing techniques for determining whether a terminal device is a destination that is enabled to perform mutual communication based on the authentication result (Yano, Paragraph [0006]). 

	Regarding claim 5, Kuji as modified by Rodriguez do not teach the following limitation(s) as taught by Yano: The endoscope system according to claim 1, wherein:
	the processor further includes a drive control circuit configured to control drive of the peripheral device through the system controller, and
	when the communication control circuit has enabled the communication between the terminal device and the peripheral device and when the communication circuit has received an operation signal operating the peripheral device from the terminal device, the drive control circuit is configured to drive the peripheral device according to the operation signal through the system controller. 
	(Yano, Paragraph [0006], see “…the reader/writer device makes an inquiry to the RFID tag about identification information and determines whether or not the identification information matches identification information stored in advance in an apparatus or system including the reader/writer device…The reader/writer device decides whether or not the RFID tag is the one with which communication is allowed, from the mutual authentication result, and performs communication of necessary information with the RFID tag only when the RFID tag is authorized. Hence, to communicate necessary information, the RFID tag and the apparatus or system with the reader/writer device need to have pre-registration of a partner’s identification information, such as ID information or an authentication key”, where “RFID tag” is being read as comprising the terminal device, where the reader/writer device decides whether or not the RFID tag (terminal device) is the one with which communication is allowed (i.e., is a destination that is enabled to perform mutual communication) from the mutual authentication result) (Yano, Paragraph [0014], see “Accordingly, it would be desirable to provide a mobile terminal having an RFID tag function that is capable of communicating with a number of types of reader/writer devices including control programs having a function of identifying or authenticating an RFID tag…”) (Yano, Paragraph [0015], see “…A terminal controller or a RFID tag processing unit receives a signal related to a carrier wave or a command emitted from the reader/writer device which results in a trigger that causes the application processing unit to operate. The application processing unit acquires from the mobile terminal personal information and chronologic information”, where “results in a trigger that causes the application processing unit to operate” is analogous to driving a device according to the operation signal through the controller when the devices are enabled to communicate between each other). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, and techniques disclosed of Rodriguez, by implementing techniques for a checkpoint management system, comprising of driving a device according to an operation signal through a controller when communication has been enabled, disclosed of Yano.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising of driving a device according to an operation signal through a controller when communication has been enabled. This allows for a friendlier user-interface, as well as a more organized system by allowing a first device to operate a peripheral device without needing to physically input commands into the peripheral device. Yano is deemed as analogous art due to the art disclosing techniques for the processor including a drive control circuit configured to control drive of the peripheral device (Yano, Paragraph [0015]). 

Regarding claim 8, Kuji as further modified by Yano do not teach the following limitation(s) as taught by Rodriguez: The endoscopes system according to claim 1, wherein
the terminal device is configured to acquire any one or more of a face image of the user, biometric information of the user, and gesture information of the user, to perform authentication (Rodriguez, Paragraph [0003], see “…a verification service configured to compare data captured from the identity document with an identifier captured from a user at the user device…”) (Rodriguez, Paragraph [0004], see “The identifier may be a biometric identifier and the data may be biometric data”) (Rodriguez, Paragraph [0118], see “…the user captures using the camera of the device 12 an image of his face, i.e. his selfie, which is also an attribute of the user denoted a1 by convention herein”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji and techniques disclosed of Yano, by implementing techniques for a digital identity system, comprising acquiring biometric data of the user to perform authentication, disclosed of Rodriguez. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising acquiring biometric data of the user to perform authentication. This allows for better security management by utilizing a user’s biometric data for authentication purposes instead of a password and/or key that can be compromised by an unauthorized entity. Rodriguez is deemed as analogous art due to the art disclosing techniques for acquiring biometric information of the user to perform authentication (Rodriguez, Paragraphs [0003 – 0004]).  

	Regarding claim 9, Kuji as modified by Rodriguez and further modified by Yano teaches The endoscope system according to claim 1, wherein
	the mutual communication is mutual wireless communication (Kuji, Paragraph [0054], see “the client terminal device 10, the video processor 20, and the server device 60 are connected to a network 70 including one or both of wire and radio in an in-hospital LAN etc.”, where “radio in” is being read as a wireless communication) (Kuji, Paragraph [0197], see “…the video processor 410 is connected (e.g., wirelessly connected) to the tablet-type terminal device 440 via a network”).

	Regarding claim 12, Kuji as modified by Rodriguez do not teach the following limitation(s) as taught by Yano: The endoscope system according to claim 1, wherein
	the processor further comprises an informing circuit configured to inform that mutual wireless communication between the processor and the terminal device is enabled by the communication control circuit (Yano, Paragraph [0006], see “…the reader/writer device makes an inquiry to the RFID tag about identification information and determines whether or not the identification information matches identification information stored in advance in an apparatus or system including the reader/writer device…The reader/writer device decides whether or not the RFID tag is the one with which communication is allowed, from the mutual authentication result, and performs communication of necessary information with the RFID tag only when the RFID tag is authorized. Hence, to communicate necessary information, the RFID tag and the apparatus or system with the reader/writer device need to have pre-registration of a partner’s identification information, such as ID information or an authentication key”, where “RFID tag” is being read as comprising the terminal device, where the reader/writer device decides whether or not the RFID tag (terminal device) is the one with which communication is allowed (i.e., is a destination that is enabled to perform mutual communication) from the mutual authentication result)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, and techniques disclosed of Rodriguez, by implementing techniques for a checkpoint management system, comprising informing that mutual wireless communication between the two devices is enabled by the processor, disclosed of Yano.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising informing that mutual wireless communication between the two devices is enabled by the processor. This allows for better security management by performing security measures including deciding on whether a terminal device is enabled to perform mutual communications to other devices based on an authentication result that enables communication in order to minimize the risk of unauthorized devices gaining access to confidential data. Yano is deemed as analogous art due to the art disclosing techniques for informing that mutual wireless communication between the processor and the terminal device is enabled (Yano, Paragraph [0006]). 

	Regarding claim 13, Kuji as modified by Rodriguez and further modified by Yano teaches The endoscope system according to claim 1, wherein
	the processor is connectable to a plurality of peripheral devices (Kuji, Paragraph [0050], see “…a scope 30, a peripheral device 40, a peripheral device 50, and the like are connected to the video processor 20”, where the processor is connectable to a plurality of peripheral devices (40, 50)).  

	Regarding claim 14, Kuji teaches A processor that performs image processing on endoscopic image data acquired by an endoscope that observes inside a subject (Kuji, Paragraph [0056], see “the scope 30 is also an electronic endoscope…the video processor 20 is also an endoscope processor, and is an example of an endoscopic device”) (Kuji, Paragraph [0057], see “the video processor 20 processes a video signal output from the scope 30 and displays an image on the monitor…”, where “video processor 20” is being read as a processor configured to perform image processing on endoscopic image data acquired by an endoscope that observes inside a subject and where “scope 30” is being read as an electronic endoscope), the processor being connectable to a peripheral device (Kuji, Paragraph [0050], see “…a scope 30, a peripheral device 40, a peripheral device 50, and the like are connected to the video processor 20”, where “video processor 20” is being read as the processor being connectable to a peripheral device), the processor comprising:
	a communication circuit configured to
		transmit processor identification information identifying the processor, (Kuji, Paragraph [0010], see “the portable terminal device includes an acquisition unit that acquires one or both of device identification information of the endoscopic device and device identification information of the peripheral device”, where “endoscopic device” is being read as comprising the processor); and
		
	
	
	a setting circuit configured to permit operation of the peripheral device by the terminal device through a system controller connected to the processor and the peripheral device (Kuji, Paragraph [0114], see “…the video processor 210 performs device setting of the peripheral device in accordance with the device setting information of the peripheral device transmitted by the server device 240”, where “video processor 210” is being read as comprising a setting circuit configured to set the peripheral device)., the system controller being configured to control drive of the peripheral device (Kuji, Paragraph [0009], see “…when the device identification information of the peripheral device is different, the endoscopic device performs device setting of the peripheral device in accordance with the device setting information of the peripheral device stored in the third storage unit”, where “endoscopic device” is being read as comprising a controller being configured to control drive of the peripheral device, where “the endoscopic device performs device setting of the peripheral device” is being read as controlling drive of the peripheral device), 
	Kuji does not teach the following limitation(s) as taught by Rodriguez: transmit processor identification information identifying the processor, and authentication information that enables mutual communication (Rodriguez, Paragraph [0601], see “When a mutual authentication occurs each party captures a credential from the other party and dispatches this to the authorization service for authentication. If both sets of credentials authenticate then a transaction is established and each party is used a unique symmetric key which is used to encrypt their ongoing communication with the server”).
, to the terminal device configured to communicate with the processor,
	receive terminal identification information identifying the terminal device, and an authentication result indicating whether a user of the terminal device is a registered user that has been pre-registered, from the terminal device (Rodriguez, Paragraph [0003], see “…a verification service configured to compare data captured from the identity document with an identifier captured from a user at the user device; wherein the creation of the digital identity, the issuing of the credential, or the transmitting of the electronic message to the target device is conditional on the identifier matching the data captured from the identity document”) (Rodriguez, Paragraph [0233], see “The user’s device can then provide the results of the biometric comparison to the self-checkout terminal, either directly or via the digital identity system 1 as appropriate”, where terminal identification information and the authentication result is received from the terminal device) (Rodriguez, Paragraph [0530], see “A client device must be pre-registered and authenticate itself to perform an uPass validation for a given profile”);
	a setting circuit configured to permit operation of the peripheral device by the terminal device through a system controller connected to the processor and the peripheral device, the system controller being configured to control drive of the peripheral device, based on a level assigned to the registered user of the authentication result (Rodriguez, Paragraph [0313], see “…whereby a user’s identity profile has an associated profile confidence value “CV1” n for 2,3,4 based upon the quality and source of identity documents associated with it, and its historic usage. The way this works in practice is that the multiple sources of identity data are allowed, and for each a level of trust is assigned”, where “level of trust” is analogous to a level assigned to a registered user of the authentication result).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, by implementing techniques for a digital identity system, comprising transmitting terminal identification information identifying the terminal device and an authentication result indicating whether a user of the terminal device is a registered user that has been pre-registered before enabling mutual communication, disclosed of Rodriguez. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising transmitting terminal identification information identifying the terminal device and an authentication result indicating whether a user of the terminal device is a registered user that has been pre-registered before enabling mutual communication. This allows for better security management by performing security measures through authentication before permitting the terminal device to communicate with other devices in a medical facility. Rodriguez is deemed as analogous art due to the art disclosing techniques for transmitting terminal identification information identifying the terminal device and receiving the terminal identification information from the terminal device. Rodriguez is deemed as analogous art due to the art disclosing techniques for transmitting terminal identification information identifying the terminal device and receiving the terminal identification information from the terminal device (Rodriguez, Paragraph [0530]). 
	Kuji as modified by Rodriguez do not teach the following limitation(s) as taught by Yano: a connection determining circuit configured to determine whether the terminal device is a destination enabled to perform mutual communication based on the authentication result received by the communication circuit;
	a communication control circuit configured to enable communication between the terminal device and the peripheral device based on a determination result of the connection determining circuit and on the authentication result.
	(Yano, Paragraph [0006], see “…the reader/writer device makes an inquiry to the RFID tag about identification information and determines whether or not the identification information matches identification information stored in advance in an apparatus or system including the reader/writer device…The reader/writer device decides whether or not the RFID tag is the one with which communication is allowed, from the mutual authentication result, and performs communication of necessary information with the RFID tag only when the RFID tag is authorized. Hence, to communicate necessary information, the RFID tag and the apparatus or system with the reader/writer device need to have pre-registration of a partner’s identification information, such as ID information or an authentication key”, where “RFID tag” is being read as comprising the terminal device, where the reader/writer device decides whether or not the RFID tag (terminal device) is the one with which communication is allowed (i.e., is a destination that is enabled to perform mutual communication) from the mutual authentication result) (Yano, Paragraph [0014], see “Accordingly, it would be desirable to provide a mobile terminal having an RFID tag function that is capable of communicating with a number of types of reader/writer devices including control programs having a function of identifying or authenticating an RFID tag…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, and techniques disclosed of Rodriguez, by implementing techniques for a checkpoint management system, comprising determining whether a terminal device is a destination that is enabled to perform mutual communication based on an authentication result and enabling communications between the respective devices based on the determination result, disclosed of Yano. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising determining whether a terminal device is a destination that is enabled to perform mutual communication based on an authentication result and enabling communications between the respective devices based on the determination result. This allows for better security management by performing security measures including deciding on whether a terminal device is enabled to perform mutual communications to other devices based on an authentication result in order to minimize the risk of unauthorized devices gaining access to confidential data. Yano is deemed as analogous art due to the art disclosing techniques for determining whether a terminal device is a destination that is enabled to perform mutual communication based on the authentication result. Yano is deemed as analogous art due to the art disclosing techniques for determining whether a terminal device is a destination that is enabled to perform mutual communication based on the authentication result (Yano, Paragraph [0006]). 

Regarding claim 15, Kuji teaches A control method that is performed by an endoscope system including a processor that performs image processing on endoscopic image data acquired by an endoscope that observes inside a subject (Kuji, Paragraph [0056], see “the scope 30 is also an electronic endoscope…the video processor 20 is also an endoscope processor, and is an example of an endoscopic device”) (Kuji, Paragraph [0057], see “the video processor 20 processes a video signal output from the scope 30 and displays an image on the monitor…”, where “video processor 20” is being read as a processor configured to perform image processing on endoscopic image data acquired by an endoscope that observes inside a subject and where “scope 30” is being read as an electronic endoscope), the processor being connectable to a peripheral device (Kuji, Paragraph [0050], see “…a scope 30, a peripheral device 40, a peripheral device 50, and the like are connected to the video processor 20”, where “video processor 20” is being read as the processor being connectable to a peripheral device), a terminal device configured to communicate with the processor (Kuji, Paragraph [0054], see “the client terminal device 10, the video processor 20, and the server device 60 are connected to a network 70 including one or both of wire and radio in an in-hospital LAN etc. and can transmit and receive information to and from each other”), and a system controller connected to the processor and the peripheral device, and that controls drive of the peripheral drive (Kuji, Paragraph [0009], see “…when the device identification information of the peripheral device is different, the endoscopic device performs device setting of the peripheral device in accordance with the device setting information of the peripheral device stored in the third storage unit”, where “endoscopic device” is being read as comprising a controller being configured to control drive of the peripheral device, where “the endoscopic device performs device setting of the peripheral device” is being read as controlling drive of the peripheral device), the control method comprising:
transmitting processor identification information identifying the processor, (Kuji, Paragraph [0010], see “the portable terminal device includes an acquisition unit that acquires one or both of device identification information of the endoscopic device and device identification information of the peripheral device”, where “endoscopic device” is being read as comprising the processor);



permitting operation of the peripheral device by the terminal device through the system controller (Kuji, Paragraph [0114], see “…the video processor 210 performs device setting of the peripheral device in accordance with the device setting information of the peripheral device transmitted by the server device 240”, where “video processor 210” is being read as comprising a setting circuit configured to set the peripheral device).
Kuji does not teach the following limitation(s) as taught by Rodriguez: transmitting processor identification information identifying the processor, and authentication information that enables mutual communication (Rodriguez, Paragraph [0601], see “When a mutual authentication occurs each party captures a credential from the other party and despatches this to the authorization service for authentication. If both sets of credentials authenticate then a transaction is established and each party is used a unique symmetric key which is used to encrypt their ongoing communication with the server”)., to the terminal device,
receiving terminal identification information identifying the terminal device, and an authentication result indicating whether a user of the terminal device is a registered user that has been pre-registered, from the terminal device (Rodriguez, Paragraph [0003], see “…a verification service configured to compare data captured from the identity document with an identifier captured from a user at the user device; wherein the creation of the digital identity, the issuing of the credential, or the transmitting of the electronic message to the target device is conditional on the identifier matching the data captured from the identity document”) (Rodriguez, Paragraph [0233], see “The user’s device can then provide the results of the biometric comparison to the self-checkout terminal, either directly or via the digital identity system 1 as appropriate”, where terminal identification information and the authentication result is received from the terminal device) (Rodriguez, Paragraph [0530], see “A client device must be pre-registered and authenticate itself to perform an uPass validation for a given profile”); and
permitting operation of the peripheral device by the terminal device through the system controller based on a level assigned to the registered user of the authentication result (Rodriguez, Paragraph [0313], see “…whereby a user’s identity profile has an associated profile confidence value “CV1” n for 2,3,4 based upon the quality and source of identity documents associated with it, and its historic usage. The way this works in practice is that the multiple sources of identity data are allowed, and for each a level of trust is assigned”, where “level of trust” is analogous to a level assigned to a registered user of the authentication result).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, by implementing techniques for a digital identity system, comprising transmitting terminal identification information identifying the terminal device and an authentication result indicating whether a user of the terminal device is a registered user that has been pre-registered before enabling mutual communication, disclosed of Rodriguez. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising transmitting terminal identification information identifying the terminal device and an authentication result indicating whether a user of the terminal device is a registered user that has been pre-registered before enabling mutual communication. This allows for better security management by performing security measures through authentication before permitting the terminal device to communicate with other devices in a medical facility. Rodriguez is deemed as analogous art due to the art disclosing techniques for transmitting terminal identification information identifying the terminal device and receiving the terminal identification information from the terminal device (Rodriguez, Paragraph [0530]). 
Kuji as modified by Rodriguez do not teach the following limitation(s) as taught by Yano: determining whether the terminal device is a destination that is enabled to perform mutual communication based on the authentication result; 
enabling communication between the terminal device and the peripheral device based on a determination result of whether the terminal device is the destination that is enabled to perform mutual communication and on the authentication result.
	(Yano, Paragraph [0006], see “…the reader/writer device makes an inquiry to the RFID tag about identification information and determines whether or not the identification information matches identification information stored in advance in an apparatus or system including the reader/writer device…The reader/writer device decides whether or not the RFID tag is the one with which communication is allowed, from the mutual authentication result, and performs communication of necessary information with the RFID tag only when the RFID tag is authorized. Hence, to communicate necessary information, the RFID tag and the apparatus or system with the reader/writer device need to have pre-registration of a partner’s identification information, such as ID information or an authentication key”, where “RFID tag” is being read as comprising the terminal device, where the reader/writer device decides whether or not the RFID tag (terminal device) is the one with which communication is allowed (i.e., is a destination that is enabled to perform mutual communication) from the mutual authentication result) (Yano, Paragraph [0014], see “Accordingly, it would be desirable to provide a mobile terminal having an RFID tag function that is capable of communicating with a number of types of reader/writer devices including control programs having a function of identifying or authenticating an RFID tag…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, and techniques disclosed of Rodriguez, by implementing techniques for a checkpoint management system, comprising determining whether a terminal device is a destination that is enabled to perform mutual communication based on an authentication result and enabling communications between the respective devices based on the determination result, disclosed of Yano. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising determining whether a terminal device is a destination that is enabled to perform mutual communication based on an authentication result and enabling communications between the respective devices based on the determination result. This allows for better security management by performing security measures including deciding on whether a terminal device is enabled to perform mutual communications to other devices based on an authentication result in order to minimize the risk of unauthorized devices gaining access to confidential data. Yano is deemed as analogous art due to the art disclosing techniques for determining whether a terminal device is a destination that is enabled to perform mutual communication based on the authentication result (Yano, Paragraph [0006]). 

Regarding claim 16, Kuji teaches A non-transitory computer-readable recording medium with an executable program stored thereon (Kuji, Paragraph [0252], see “…each device may further include a hardware configuration of a medium reading device and the like, and the program may be stored in the RAM from a portable recording medium set in the medium reading device and executed by the CPU”), the executable program instructing an endoscope system including a processor that performs image processing on endoscopic image data acquired by an endoscope that observes inside a subject (Kuji, Paragraph [0056], see “the scope 30 is also an electronic endoscope…the video processor 20 is also an endoscope processor, and is an example of an endoscopic device”) (Kuji, Paragraph [0057], see “the video processor 20 processes a video signal output from the scope 30 and displays an image on the monitor…”, where “video processor 20” is being read as a processor configured to perform image processing on endoscopic image data acquired by an endoscope that observes inside a subject and where “scope 30” is being read as an electronic endoscope), the processor being connectable to a peripheral device (Kuji, Paragraph [0050], see “…a scope 30, a peripheral device 40, a peripheral device 50, and the like are connected to the video processor 20”, where “video processor 20” is being read as the processor being connectable to a peripheral device),  a terminal device configured to communicate with the processor (Kuji, Paragraph [0054], see “the client terminal device 10, the video processor 20, and the server device 60 are connected to a network 70 including one or both of wire and radio in an in-hospital LAN etc. and can transmit and receive information to and from each other”), and a system controller connected to the processor and the peripheral device, and that controls drive of the peripheral device (Kuji, Paragraph [0009], see “…when the device identification information of the peripheral device is different, the endoscopic device performs device setting of the peripheral device in accordance with the device setting information of the peripheral device stored in the third storage unit”, where “endoscopic device” is being read as comprising a controller being configured to control drive of the peripheral device, where “the endoscopic device performs device setting of the peripheral device” is being read as controlling drive of the peripheral device), to at least perform:
transmitting processor identification information identifying the processor, (Kuji, Paragraph [0010], see “the portable terminal device includes an acquisition unit that acquires one or both of device identification information of the endoscopic device and device identification information of the peripheral device”, where “endoscopic device” is being read as comprising the processor);



permitting operation of the peripheral device by the terminal device through the system controller (Kuji, Paragraph [0114], see “…the video processor 210 performs device setting of the peripheral device in accordance with the device setting information of the peripheral device transmitted by the server device 240”, where “video processor 210” is being read as comprising a setting circuit configured to set the peripheral device).
Kuji does not teach the following limitation(s) as taught by Rodriguez: transmitting processor identification information identifying the processor, and authentication information that enables mutual communication (Rodriguez, Paragraph [0601], see “When a mutual authentication occurs each party captures a credential from the other party and despatches this to the authorization service for authentication. If both sets of credentials authenticate then a transaction is established and each party is used a unique symmetric key which is used to encrypt their ongoing communication with the server”)., to the terminal device,
receiving terminal identification information identifying the terminal device, and an authentication result indicating whether a user of the terminal device is a registered user that has been pre-registered, from the terminal device (Rodriguez, Paragraph [0003], see “…a verification service configured to compare data captured from the identity document with an identifier captured from a user at the user device; wherein the creation of the digital identity, the issuing of the credential, or the transmitting of the electronic message to the target device is conditional on the identifier matching the data captured from the identity document”) (Rodriguez, Paragraph [0233], see “The user’s device can then provide the results of the biometric comparison to the self-checkout terminal, either directly or via the digital identity system 1 as appropriate”, where terminal identification information and the authentication result is received from the terminal device) (Rodriguez, Paragraph [0530], see “A client device must be pre-registered and authenticate itself to perform an uPass validation for a given profile”); and
	permitting operation of the peripheral device by the terminal device through the system controller based on a level assigned to the registered user of the authentication result (Rodriguez, Paragraph [0313], see “…whereby a user’s identity profile has an associated profile confidence value “CV1” n for 2,3,4 based upon the quality and source of identity documents associated with it, and its historic usage. The way this works in practice is that the multiple sources of identity data are allowed, and for each a level of trust is assigned”, where “level of trust” is analogous to a level assigned to a registered user of the authentication result).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, by implementing techniques for a digital identity system, comprising transmitting terminal identification information identifying the terminal device and an authentication result indicating whether a user of the terminal device is a registered user that has been pre-registered before enabling mutual communication, disclosed of Rodriguez. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising transmitting terminal identification information identifying the terminal device and an authentication result indicating whether a user of the terminal device is a registered user that has been pre-registered before enabling mutual communication. This allows for better security management by performing security measures through authentication before permitting the terminal device to communicate with other devices in a medical facility. Rodriguez is deemed as analogous art due to the art disclosing techniques for transmitting terminal identification information identifying the terminal device and receiving the terminal identification information from the terminal device (Rodriguez, Paragraph [0530]). 
Kuji as modified by Rodriguez do not teach the following limitation(s) as taught by Yano: determining whether the terminal device is a destination that is enabled to perform mutual communication based on the authentication result;
enabling communication between the terminal device and the peripheral device based on a determination result of whether the terminal device is the destination and on the authentication result.
	(Yano, Paragraph [0006], see “…the reader/writer device makes an inquiry to the RFID tag about identification information and determines whether or not the identification information matches identification information stored in advance in an apparatus or system including the reader/writer device…The reader/writer device decides whether or not the RFID tag is the one with which communication is allowed, from the mutual authentication result, and performs communication of necessary information with the RFID tag only when the RFID tag is authorized. Hence, to communicate necessary information, the RFID tag and the apparatus or system with the reader/writer device need to have pre-registration of a partner’s identification information, such as ID information or an authentication key”, where “RFID tag” is being read as comprising the terminal device, where the reader/writer device decides whether or not the RFID tag (terminal device) is the one with which communication is allowed (i.e., is a destination that is enabled to perform mutual communication) from the mutual authentication result) (Yano, Paragraph [0014], see “Accordingly, it would be desirable to provide a mobile terminal having an RFID tag function that is capable of communicating with a number of types of reader/writer devices including control programs having a function of identifying or authenticating an RFID tag…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, and techniques disclosed of Rodriguez, by implementing techniques for a checkpoint management system, comprising determining whether a terminal device is a destination that is enabled to perform mutual communication based on an authentication result and enabling communications between the respective devices based on the determination result, disclosed of Yano. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising determining whether a terminal device is a destination that is enabled to perform mutual communication based on an authentication result and enabling communications between the respective devices based on the determination result. This allows for better security management by performing security measures including deciding on whether a terminal device is enabled to perform mutual communications to other devices based on an authentication result in order to minimize the risk of unauthorized devices gaining access to confidential data. Yano is deemed as analogous art due to the art disclosing techniques for determining whether a terminal device is a destination that is enabled to perform mutual communication based on the authentication result (Yano, Paragraph [0006]). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuji, in view of Rodriguez, in further view of Yano, in further view of Huang (U.S. PGPub. 2009/0182910). 

	Regarding claim 2, Kuji as modified by Rodriguez and further modified by Yano teaches The endoscope system according to claim 1, wherein:
	the processor is connected to a network to which a server storing a software program relating to settings of the peripheral device is connected (Kuji, Paragraph [0114], see “…the server device 240 transmits to the video processor 210 the device setting information of the peripheral device stored in the storage unit 241”), 
	
	Kuji as modified by Rodriguez and further modified by Yano do not teach the following limitation(s) as taught by Huang: the communication control circuit is further configured to cause the terminal device to transmit the software program to the communication circuit when the communication control circuit has enabled the communication between the terminal device and the peripheral device (Huang, Paragraph [0010], see “Another objective of this invention is to provide a data transmission system that allows the user to execute a peripheral device installation program in the computer device and establishes the communication channels between a peripheral device and the computer device according to the settings that the user made in the peripheral device installation program”, where “peripheral device installation program” is analogous to transmitting the software program to the communication circuit when the communication control circuit has enabled the communication between the terminal device and the peripheral device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, techniques disclosed of Rodriguez, and techniques disclosed of Yano, by implementing techniques for a computer interface control device, comprising of causing a terminal device to transmit the software program to the communication circuit when the terminal device and a peripheral device have been enabled to communicate with each other, disclosed of Huang.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising of causing a terminal device to transmit the software program to the communication circuit when the terminal device and a peripheral device have been enabled to communicate with each other. This allows for better security management, as well as system organization by providing the necessary setting/software updates for each device connected to the terminal device. Huang is deemed as analogous art due to the art disclosing techniques for causing the terminal device to transmit the software program to the communication circuit when the communication control circuit has enabled the communication between the terminal device and the peripheral device (Huang, Paragraph [0010]). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuji, in view of Rodriguez, in further view of Yano, in further view of TANIGUCHI et al. (U.S. PGPub. 2019/0068324), hereinafter Taniguchi.

	Regarding claim 4, Kuji as modified by Rodriguez and further modified by Yano do not teach the following limitation(s) as taught by Taniguchi: The endoscope system according to claim 3, wherein
	the processor further comprises a drive control circuit configured to control drive of the peripheral device through the system controller,
	the peripheral device is a wireless feeder device configured to supply power wirelessly to the terminal device, and
	the drive control circuit is configured to cause the wireless feeder device to supply power to the terminal device through the system controller when the communication control circuit has enabled the communication between the terminal device and the peripheral device. 
	(Taniguchi, Paragraph [0158], see “…a power source unit, a power source controlling unit and a wireless power feeding unit are included in addition to the configuration of the wireless communication device according to any of the above embodiments. The power supply controlling unit is connected to the power source unit and to the wireless power feeding unit, and performs control to select a power source to be supplied to the wireless communication device”, where “power supply controlling unit” is analogous to a processor including a drive control circuit configured to control drive of a device through a controller, where “wireless power feeding unit” is analogous to the peripheral device and where “wireless communication device” is analogous to a terminal device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, techniques disclosed of Rodriguez, and techniques disclosed of Yano, by implementing techniques for a wireless communication apparatus, comprising a peripheral device being a wireless feeder device configured to supply power wirelessly to a terminal device when communication between the terminal device and peripheral device is enabled, disclosed of Taniguchi. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising a peripheral device being a wireless feeder device configured to supply power wirelessly to a terminal device when communication between the terminal device and peripheral device is enabled. This allows for a more efficient system by powering on the terminal device only when the terminal device is ready to be utilized, which ultimately reduces the power consumption within the system. Taniguchi is deemed as analogous art due to the art disclosing techniques for causing a wireless feeder device to supply power to a terminal device through a system controller (Taniguchi, Paragraph [0158]). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuji, in view of Rodriguez, in further view of Yano, in further view of PARK (U.S. PGPub. 2016/0110158), hereinafter Park.

	Regarding claim 6, Kuji as modified by Rodriguez and further modified by Yano do not teach the following limitation(s) as taught by Park: The endoscope system according to claim 1, wherein
	the terminal device is configured to receive an input of a sound command operating the peripheral device by sound input,
	the processor further comprises a drive control circuit configured to control drive of the peripheral device through the system controller, and
	when the communication control circuit has enabled the communication between the terminal device and the peripheral device and when the communication circuit has received the sound command from the terminal device, the drive control circuit is configured to drive the peripheral device according to the sound command through the system controller. 
	(Park, Paragraph [0018], see “The AVN apparatus may further include a communication unit connected to a mobile terminal through a network”, where “AVN apparatus” is analogous to the terminal device and where “mobile terminal” is analogous to the peripheral device) (Park, Paragraph [0056], see “the AVN apparatus 100 may include a sound receiver 110 to receive a speech from a user…an input unit 140 to receive a manipulation from a user, a communication unit 150 to connect to a network, a sound unit 160 to output sound, a controller 170 to control operations of the AVN apparatus 100”) (Park, Paragraph [0105], see “…the sound unit 160 may reproduce sound included in a call signal or an image according to the control of the controller 170…and output the sound for the user”) (Park, Paragraph [0099], see “…the communication unit 150 may receive a call signal from the mobile terminal. The call signal is a notification signal informing that the mobile terminal has an incoming call”) (Park, Paragraph [0133], see “…when the communication unit 150 receives a call signal from a mobile terminal, the controller 170 may finish the speech recognition mode”, where “call signal” is analogous to a sound command received by the terminal device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, techniques disclosed of Rodriguez, and techniques disclosed of Yano, by implementing techniques for an audio video navigation apparatus, comprising of receiving an input of a sound command by a device and controlling the device according to the sound command through the controller, disclosed of Park.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising of receiving an input of a sound command by a device and controlling the device according to the sound command through the controller. This allows for a more user-friendly environment by operating the peripheral device through a sound command. This method will ultimately save time by helping automate routine tasks through a sound input. Park is deemed as analogous art due to the art disclosing techniques for a terminal device configured to receive an input of a sound command operating the peripheral device by sound input (Park, Paragraph [0105]).  


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuji, in view of Rodriguez, in further view of Yano, in further view of Yoshimura et al. (U.S. PGPub. 2015/0222497), hereinafter Yoshimura. 

	Regarding claim 7, Kuji as modified by Rodriguez and further modified by Yano teaches The endoscope system according to claim 1, wherein:
	the terminal device is configured to dispatch position information relating to a position of the terminal device to a predetermined distance (Kuji, Paragraph [0062], see “the server device 60 may transmit information relating to the device name, the location, and the like of the failed medical device to all the client terminal devices 10, and also may transmit the information relating to the device name, the location, the usable date and time, and the like of the alternative medical device to the client terminal device 10 close to the failed medical device”, where “the location” is being read as position information and where “the like of the alternative medical device to the client terminal device 10 “close” to the failed medical device is being read as dispatching position information relating to a position of the terminal device to a predetermined distance), 
	the processor further includes a position-information acquiring circuit configured to acquire the position information issued by the terminal device (Kuji, Paragraph [0063], see “The client terminal device 10 displays on the display unit the information relating to the device name, the location, and the like of the failed medical device transmitted by the server 60, or the information relating to the device name, the location, the usable date and time, and the like of the alternative medical device”, where “client terminal device 10” is being read as comprising the processor that includes a position-information acquiring circuit configured to acquire the position information), 
	
	Kuji as modified by Rodriguez and further modified by Yano do not teach the following limitation(s) as taught by Yoshimura: the communication control circuit is configured to release connection between the terminal device and the peripheral device when the position-information acquiring circuit becomes impossible to acquire the position information.
	(Yoshimura, Paragraph [0059], see “…the menu creation unit may create menu information in which a menu item requiring proximity communication with the proximity communication device is deleted, when the position judgment unit judges that the position of the information terminal is out of the predetermined range with respect to the position of the proximity communication device”, where “when the position judgment unit judges that the position of the information terminal is out of the predetermined range” is analogous to when the position-information becomes impossible to acquire). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, techniques disclosed of Rodriguez, and techniques disclosed of Yano, by implementing techniques for an information terminal, comprising releasing connection between two devices when the position information cannot be further acquired, disclosed of Yoshimura.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising releasing connection between two devices when the position information cannot be further acquired. This allows for better organization and efficiency in the overall system by disconnecting any peripheral device that is outside of a predetermined distance, which makes it easier to connect to other respective peripheral devices that are in range. Yoshimura is deemed as analogous art due to the art disclosing techniques for a communication control circuit being configured to release connection between a terminal and peripheral device when position information becomes impossible to acquire (Yoshimura, Paragraph [0059]). 


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuji, in view of Rodriguez, in further view of Yano, in further view of YAMADA (U.S. PGPub. 2018/0015755), hereinafter Yamada.

	Regarding claim 10, Kuji as modified by Rodriguez and further modified by Yano teaches The endoscope system according to claim 9, further comprising
	a wireless unit that is connected to a network, the wireless unit being enabled to perform mutual wireless communication with the terminal device and the processor (Kuji, Paragraph [0054], see “the client terminal device 10, the video processor 20, and the server device 60 are connected to a network 70 including one or both of wire and radio in an in-hospital LAN etc.”, where “radio in” is being read as a wireless communication) (Kuji, Paragraph [0197], see “…the video processor 410 is connected (e.g., wirelessly connected) to the tablet-type terminal device 440 via a network”), 
	
	Kuji as modified by Rodriguez and further modified by Yano do not teach the following limitation(s) as taught by Yamada: when identification information is received from the terminal device, the wireless unit is configured to transmit connectability determination information indicating whether mutual wireless communication is possible with the terminal device, to the processor.
	(Yamada, Paragraph [0282], see “…the information acquisition part 12 of the image forming apparatus 20 sends a request to the connectability determination part 13 to determine the conenctability using the communications information 1000”) (Yamada, Paragraph [0355], see “When the mobile terminal 10 transmits the URL information 5000, the employee ID, and the password, the display device 102 of the mobile terminal 10 displays the connection progress screen 911…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, techniques disclosed of Rodriguez, and techniques disclosed of Yano, by implementing techniques for an information processing apparatus, comprising transmitting connectability determination information indicating whether wireless communication is possible with the terminal device, disclosed of Yamada.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising transmitting connectability determination information indicating whether wireless communication is possible with the terminal device. This allows for better security management by making a further determination on whether the two devices can connect wirelessly to one another before the connection is made. Yamada is deemed as analogous art due to the art disclosing techniques for when receiving identification information from the terminal device, the wireless unit transmits connectability determination information to the processor (Yamada, Paragraph [0282]). 

Regarding claim 11, Kuji as modified by Rodriguez and further modified by Yano do not teach the following limitation(s) as taught by Yamada: The endoscope system according to claim 10, wherein
the terminal device or the wireless unit is configured to hold the connectability determination information, and perform an automatic connection between the terminal device and the wireless unit based on the connectability determination information after power is turned on.
(Yamada, Paragraph [0110], see “The connectability determination part 13 may be by the CPU the like, and is configured to select one of the networks connectable to the image forming apparatus 20, based on one or more pieces of communications information acquired from the image forming apparatus 20. The connectability determination part 13 in the first embodiment specifically selects one of the network N1 and network N2 based on two or more pieces of communications information to perform communications with the image forming apparatus 20 via the selected one of the network N1 and network N2”) (Yamada, Paragraph [0226], see “…the mobile terminals 10 of the users to automatically select appropriate networks as well as reducing burdens on the users to set the first communications information 1100 and the second communications information 1300 with respect to the image forming apparatuses 20 that are connected to the networks”, where an automatic connection is made based on the determination information after the devices are powered on). 
 Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for a server device, medical system, and information notification method, disclosed of Kuji, techniques disclosed of Rodriguez, and techniques disclosed of Yano, by implementing techniques for an information processing apparatus, comprising performing an automatic connection between the two devices based on the connectability determination information after power is turned on, disclosed of Yamada.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for an endoscope system, comprising performing an automatic connection between the two devices based on the connectability determination information after power is turned on. This allows for a friendlier user-interface by reducing burdens on the users to set their first and/or second communications information, but instead, based on the connectability determination information, automatically selects the appropriate network. Yamada is deemed as analogous art due to the art disclosing techniques for configuring a device to hold connectability determination information and perform an automatic connection between the devices after power is turned on (Yamada, Paragraph [0226]). 



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499